Citation Nr: 0308388	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  98-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.

(The claim of service connection for a back disability, on 
the merits, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
December 1956. 

In a June 1997 decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a back disability.  The veteran appealed this issue to 
the Board of Veterans' Appeals (Board).  In December 1998, 
the veteran testified before the undersigned member of the 
Board at the RO.  Thereafter, a decision was issued by the 
Board in March 1999.  In September 1999, the United States 
Court of Appeals for Veterans Claims ("the Court") issued an 
order vacating the Board's March 1999 decision and remanding 
the appeal to the Board for further action consistent with 
the Court's holdings in Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999).  
Thereafter, in April 2000, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for a back disability.

The veteran appealed the Board's decision to the Court.  In 
May 2001, the Court issued an order vacating the Board's 
April 2000 decision for further proceedings in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).

Following the Court's May 2001 order vacating the Board's 
decision, the Board issued a September 2001 letter to the 
veteran and his representative which stated that his claim 
has been transferred to the Board and that the veteran and 
his representative could submit additional evidence and 
argument in conjunction with his claim.

In a December 2001 letter, the veteran's representative 
requested that the veteran be afforded a 60-day extension of 
time to submit additional evidence and argument.  Thereafter, 
the veteran and his representative submitted additional 
evidence.  The veteran's representative specifically 
indicated that the veteran did not waive initial RO 
jurisdiction over the newly submitted evidence.  Accordingly, 
in March 2002, the Board remanded this case to the RO for 
consideration of that evidence.  This action was accomplished 
by the RO in April 2002.  

The Board is not, at this time, considering the claims of 
service connection for a back disability on the merits.  
Rather, the Board is undertaking additional development on 
that claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that claim.  


FINDINGS OF FACT

1.  In a June 1973 decision, the Board denied service 
connection for a back disability.  

2.  Evidence submitted since the Board's June 1973 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim


CONCLUSIONS OF LAW

1.  The June 1973 Board decision, in which the Board denied 
service connection for a back disability is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been submitted since the 
Board's June 1973 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA


In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  At this point, the Board decides that new and 
material evidence has been submitted.  Therefore, at this 
stage any VCAA violation is harmless.  


New and Material Evidence

Service connection for a back disability was denied in a 
January 1957 rating decision.  That decision was not appealed 
and became final.  The issue was readdressed in April 1957 
and denied.  In June 1972 the RO determined that the evidence 
submitted by the appellant was not new and material.  The 
veteran appealed that determination to the Board.  

The evidence then of record included the veteran's 
contentions, service medical records, a March 1957 VA 
examination, statements from Drs. Sidney Stephen Gaynor, 
Francisca G. Ariola, and Frank G. Guarino, and a letter 
regarding denial of total disability income insurance.  

The veteran claimed that his back disability resulted from an 
injury he suffered in service.  He  reported being pinned 
between the trail and a tire on a howitzer on November 20, 
1955.  On that date, the service medical records showed that 
a contusion of the lumbar spine was diagnosed.  Associated X- 
ray results were negative.  A later note in November 1955 
stated that the veteran had a 10-month history of low back 
pain.  On examination there was no muscle spasm evident, but 
he did have limitation of motion on flexion and extension of 
the lumbar spine.  All other tests were negative.  A mild low 
back strain was diagnosed.  Back sprain was diagnosed in 
December 1955. X-rays were negative.  Records between April 
1956 and June 1956 document complaints of back pain.  No 
pathology was identified. X-rays of the lumbar spine were 
negative.  An April 30, 1956 note stated that the appellant 
had made innumerable visits to the outpatient department, 
each unauthorized.  He had been examined 1 month prior for a 
back complaint and no pathology was found.  The examiner 
suggested that the symptoms were psychogenic and the veteran 
was again told to coordinate his care through his own 
dispensary.  The veteran continued to come to the clinic 
without an appointment.  It was noted that it was suspected 
that the veteran had removed a note from his file concerning 
his back and suggesting psychiatric consultation.  When 
confronted that day the veteran left without being examined.  
The veteran was noted to be pestering staff.  A consultation 
report in August 1956 found no sure results on examination 
and heat treatments were recommended.  Notes from September 
1956 indicated a complaint of chronic backache since January 
1955.  Another note indicated a complaint of constant back 
pain that began with the November 1955 howitzer accident and 
was then getting worse.  X-ray was negative for pathology.

A September 1956 X-ray of the lumbosacral spine demonstrated 
no evidence of pathology.  A consultation report dated 
October 15, 1956 indicated that the veteran reported an 
injury 1 year prior in the field.  For the past 3 weeks he 
had felt pain in his back again without trauma.  Examination 
revealed muscle spasms bilaterally to the lumbar spine at the 
level of L4-L5.  There was point tenderness over this area 
without radiation into the legs.  X-ray showed no evidence of 
spondylolisthesis however there was evidence of herniated 
nucleus pulposus.  

The veteran was admitted to the hospital for a period of 
observation from October 20-26, 1956.  A mental status 
examination found the veteran to be an evasive and elusive 
historian who manipulated the facts to put himself in the 
best possible light only to suggest some other reason when 
the one given was challenged as inadequate.  The examiner had 
been unable to confirm parts of the record, and stated he 
knew of no way to determine how far from the truth this man 
strayed in telling about his story without cross-checking.  
The examiner indicated that one should be suspicious from the 
mental examination.  His back condition had obtained an 
inordinate amount of medical attention without benefit, and 
the examiner recommended fewer medical visits.

Medical reports from that admission indicated no 
abnormalities of the lumbar spine noted on X-ray. On a chest 
X-ray ordered that month, a provisional diagnosis of 
herniated nucleus pulposus was indicated, but then the 
results were normal.  Further clinical notes that month 
indicated review of the X-rays and observation resulting in 
no disease found.  The impression was a functional back 
complaint.  A note written at discharge stated that the 
veteran was using this for secondary gain and there was no 
organic disease of the back present.

A November 1956 separation examination found a normal spine 
and musculoskeletal system.  A mild passive dependency 
reaction was indicated. A back contusion was noted from 
November 20, 1955.

Post-service, the March 1957 VA examination reported well-
developed musculature and normal gait.  The veteran's spinal 
curves were physiological.  There was no spasm or deformity.  
There was tenderness at the lumbosacral junction.  Motions in 
the lumbosacral spine were complete.  Back tests were not 
specific.  There was no sciatica or reflex change.  He was 
wearing a lumbosacral belt.  No gross stigmata were noted.  
X-rays were negative.  An orthopedic note indicated that 
there was no (underlined twice) pathology of the lumbosacral 
spine at that time.  A neurological examination found no 
neurological disease.  There was a notation that the claims 
folder had been reviewed.

Dr. Gaynor's February 1972 letter indicated that the veteran 
reported a history of frequent exacerbation of low back 
derangement and right lower lumbar radicular syndrome with 
onset in service. Despite some functional overlay and the 
absence of any overt neurological deficit of the lower 
extremities, his lumbar spine functional restrictions and 
spasm was of such extent as to require hospitalization for 
immediate treatment and evaluation.

Dr. Guarino wrote in March 1972 that he was treating the 
veteran for a low back derangement with a possible herniated 
slipped disc L5, S1 with secondary right sciatic neuritis.  
His trunk motion was restricted in all directions.  The 
injury was sustained while on maneuvers when he was crushed 
against an artillery piece and had become progressively worse 
since 1956.

Dr. Ariola's April 1972 letter stated that the veteran was 
under her care for exacerbation of symptoms of a low back 
injury with a slipped herniated disc sustained in service.  
There was functional restriction of the lumbar spine and 
spasm.

In a June 1973 decision, the Board denied the veteran's claim 
of service connection.  The Board's denial was based on a 
finding that the inservice injury was acute and transitory 
and resolved without residuals.  There was evidence of an 
injury in service, a current back disability, and statements 
by three private doctors in 1972 that the injury was 
sustained in service.  The Board conceded a current 
disability.  However, the doctor's opinions 17 years after 
the original date of the injury that the current back 
condition could be traced to the inservice injury could only 
be conjecture since examinations and X-rays taken immediately 
following the injury through separation were all negative.  

In sum, the Board reviewed the opinions of private examiners 
who entered opinions based upon statements provided by the 
veteran.  There was no indication that the examiners had 
personal knowledge of inservice events or that they had 
reviewed any inservice or immediate post-service evidence.  
The Board concluded that the inservice and immediate post-
service records were more probative than remote medical 
opinions based upon history provided by an unreliable 
historian.  The nexus provided by the private examiners was 
rejected based upon all the evidence of record.  The Board 
denied service connection for a back disability because the 
veteran had not shown that a chronic back disability was 
present in service and that there was no valid nexus between 
a current back disability and service in light of the service 
medical records. 

Currently, the veteran seeks to reopen his claim of service 
connection.  Evidence submitted or associated with the claims 
file in relation to service connection for a back disability 
since the June 1973 Board denial consisted of the following:

An undated later from the State of California Department of 
Insurance, Bureau of Fraudulent Claims requesting information 
and indicating that the appellant was currently under 
criminal investigation by that office and the office of the 
San Francisco District Attorney; a November 1991 magnetic 
resonance imaging scan revealing bulging discs and disc space 
narrowing in the lumbar spine; a May 1997 letter from R. Uy, 
M.D., indicating that the veteran has been under his care 
since 1978 for a back injury in service; an evaluation from 
Dr. Uy dated in September 1998 which states that there was a 
history of a back injury in service and a complaint of pain 
since the injury with progressive worsening with a current 
diagnosis related to the back of severe low back pain, 
herniated slipped disc with right radiculopathy; and a 
duplicate copy of the October 1956 physical profile report.

In December 1998, the veteran testified at a personal hearing 
before the undersigned.  The veteran testified that he 
injured his back in service when he was crushed against a 
piece of artillery.  He was treated and evaluated in service.  
He has been in pain constantly since service and it was 
getting worse.  He has had surgery.  He has trouble walking, 
has spasms and constant pain.  He has had some injuries since 
service, but his back injury originally came from service.

The veteran has also submitted additional physicians' 
reports.  In a December 2001 report, Robert Braun, M.D., 
indicated that the veteran has current back disability which 
is related to service.  He indicated that the veteran was 
injured during service and was hospitalized, treated, and 
diagnosed as having a slipped disc (central lower back pain) 
at that time.  Following service, the physician indicated 
that the veteran's back problems and treatment for those 
problems continued.  In January 2002 report, Dr. Uy indicated 
basically the same information as Dr. Braun.  

As noted, in the June 1973 decision, the Board denied the 
veteran's claim of service connection based on a finding that 
the inservice injury was acute and transitory and resolved 
without residuals. Although there was current evidence of a 
back disability and there was also nexus evidence of record, 
the Board determined that the nexus evidence was less 
probative that the inservice medical reports and the medical 
evidence dated immediately after service.  

Since that decision, the additional evidence which has been 
added to the record includes competent evidence that the 
veteran currently has a back disability and that it is 
related to service.  The defect in the record at the time of 
the prior Board decision was the lack of sufficient nexus 
evidence.  The Board essentially found the nexus evidence of 
record to be less probative than the inservice medical 
reports and the medical evidence dated immediately after 
service.  The Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The newly submitted evidence, 
particularly the recent opinions of Drs. Braun and Uy opine 
that the inservice low back pain represented a slipped 
herniated disc, that the veteran continued to have back 
problems since service until the present time, and that he 
currently suffers from related back disability.  Thus, 
presuming the credibility of the new evidence, that evidence 
shows that the veteran injured his back during service, that 
he continued to have back symptoms and disability following 
that injury, and that current back disability is related to 
that inservice injury.  The Board is not weighing the 
evidence against other evidence of record.  That analysis 
must be undertaken when the claim is considered on the 
merits.  Therefore, the new evidence addresses the prior 
defect in the record.  

In light of the foregoing, the Board finds that the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for a back disability.  Thus, the newly 
submitted evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.


ORDER

The petition to reopen a claim of service connection for a 
back disability is granted; and the appeal is allowed to this 
extent.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

